—In a matrimonial action in which the parties were divorced by a judgment dated June 2, 1993, the defendant appeals from an order of the Supreme Court, Westchester County (Burrows, J.), dated March 15,1994, which denied his motion to direct the plaintiff to accept $364,900, without interest, in full satisfaction of his obligations to her and for related relief.
Ordered that the order is affirmed, without costs or disbursements.
The defendant failed to appeal from the judgment of divorce dated June 2, 1993, and the judgment entered June 18, 1993, which is in favor of the plaintiff and against him in the principal sum of $425,000, with interest, nor did he move to resettle or vacate the provisions of those judgments (see, Pizzuto v Pizzuto, 162 AD2d 443). Therefore, the defendant’s contention that those judgments do not accurately reflect the terms of the parties’ stipulation is not properly before this Court. Santucci, J. P., Altman, Friedmann and Goldstein, JJ., concur.